Citation Nr: 0712641	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-11 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than April 19, 2004, 
for the grant of a total disability evaluation for post-
traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served from November 1968 
to August 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In April 2004, the veteran filed a claim for entitlement to 
individual unemployability (TDIU).  His only service-
connected disability is PTSD.  By an RO decision dated in 
August 2004, the RO granted an increased schedular rating of 
100 percent for PTSD.  The Board finds that the grant of this 
decision represents a full grant of the benefit sought with 
regards to his claim for TDIU, and accordingly the claim is 
moot.  

The Board notes that the veteran was initially represented in 
this appeal by a private attorney, Richard A. LaPointe.  
During the course of this appeal, Mr. La Pointe notified VA 
that he was retiring from the practice of law.  In 
correspondence dated in January 2007, the veteran was 
informed of his attorney's retirement and presented with the 
opportunity to assign a new attorney or agent of a veterans' 
service organization to represent him, or to represent 
himself in the appeal.  He was notified that he had 30 days 
from the date of dispatch of the letter to respond to VA; if 
no response was received, VA would assume that he intended to 
represent himself and continue adjudicating the appeal.  The 
file shows that a signed response was received from the 
veteran wherein he confirmed that he wished to proceed with 
the appeal without an attorney.


FINDING OF FACT

Prior to April 19, 2004, the veteran was capable of engaging 
in substantially gainful employment; from April 19, 2004 
forward, the veteran's PTSD symptoms were severe and have 
prevented substantially gainful employment.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 19, 
2004, for the 100 percent rating for PTSD are not met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o) (2006).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided the veteran with content-complying VCAA 
notice on the underlying claim of service connection for 
PTSD.  Where as here service connection has been granted and 
an initial disability rating has been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
was intended to serve has been fulfilled.  Furthermore, once 
a claim for service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claims for 
increase.  Dingess at 19 Vet. App. 473.

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A.§ 5103A (a), (b) 
and (c).  The RO has obtained the veteran's service medical 
records and VA treatment records.  The veteran has not 
identified any additionally available evidence, to include 
any private medical records, for consideration in his appeal.  
Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A.§ 5103A(d).  
The veteran was a afforded VA examination in  December 2003, 
specifically to evaluate the nature, etiology, and severity 
of the disability at issue.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Post-service medical records show a significant history of 
polysubstance abuse.  The records also reflect diagnoses of 
bi-polar disorder, paranoid schizophrenia and depression.  

Post-service medical records starting in November 2002, 
recorded a diagnosis of PTSD.  He was assigned a Global 
Assessment of Functioning (GAF) score of 52. The records show 
that the veteran reported difficulty maintaining steady 
employment, with jobs lasting between a few months to a year, 
since his service in Vietnam.  He was married for eight years 
and then divorced.  He had one son by that marriage and 
denied having a relationship with him.  The veteran denied a 
history of suicidal or homicidal attempts.  He endorsed 
intrusive memories, sleep problems and nightmare of trauma.  
The veteran described himself as a partial hermit and 
reported little social interaction.  

In April 2002, the veteran reported that he had quit his job 
as a maintenance worker and continued to teach art at the 
university.  The veteran also related that he had an offer 
pending for painting a mural.  He was assigned a GAF score of 
40.  A May 2002 clinical note shows that the clinician 
assessed probable PTSD, mild to moderate.  In December 2002, 
he reported that he was employed by the state of Nevada.  In 
February 2003, the veteran reported that he had quit his job 
to care for his children as his wife was studying nursing and 
would be away from the home a lot.  Thereafter he reported 
that he had a contracted with the state to painting a mural.  

In December 2003, the veteran underwent a VA examination for 
PTSD.  He reported sleep problems, flashbacks, irritability 
at work and with his wife, startle reaction, poor 
concentration, avoidance, hypervigelance, past suicidal 
ideation, low mood, loss of interest in painting at times, 
low energy and low mood.  He lived with his wife, daughter 
and step daughter.  The veteran stated that he taught art 
classes at the university, cared for his daughters and 
engaged in odd jobs, to include part-time work and work at a 
ranch.  The examiner observed the veteran was unshaven but 
not malodorous.  The veteran was oriented as to time, place 
and situation.  Speech was normal and affect was full of 
range.  Short term and long term memory were intact.  The 
examiner found that he was not psychotic, suicidal or 
homicidal.  He was capable of handling his own nutrition and 
hygiene needs.  The examiner diagnosed PTSD, major depressive 
disorder and marijuana abuse.  The veteran was found not to 
be competent because of his marijuana abuse and potential to 
use alcohol.  The examiner assigned a GAF score of 60.  

In April 2004, the veteran submitted an application for 
increased compensation based on unemployabilty.  He reported 
that he had last worked in April 2004, as a self-employed 
artist.  The veteran worked 35 hours a week.  He further 
stated that he was last gainfully employed as an art teacher 
in December 2003, earning $300.00 per month.  

Post-service medical reports dated in 2004, show GAF scores 
of 30 and 50.  The veteran reported that he would socially 
withdraw and avoid crowds and people.  He lived in a mobile 
home and was socially isolated and alienated.  January 2004 
records show that the veteran had significant thought 
disorganization, insomnia and variable moods.  In July 2004, 
a clinician observed that the veteran had increased paranoia, 
as well as increased disassociative thinking and auditory 
hallucinations.  It was noted that the veteran had limited 
insight, anxious affect and depressed mood.   

Legal Criteria 

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 4.15.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  If there is only 
one such disability, this disability shall be ratable at 60 
percent or more.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a).

The provisions of paragraph (a) of this section are not for 
application in cases in which the only compensable service-
connected disability is a mental disorder assigned a 70 
percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation.  In such cases, the mental disorder shall be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16(c), effective 
March 1, 1989 (54 Fed. Reg. 4280, 4281, January 30, 1989) 
through November 6, 1996 (61 Fed. Reg. 52695, 52700, October 
8, 1996).  The record shows that PTSD is the veteran's only 
service connected disability.

Under the rating criteria, PTSD is evaluated under a general 
rating formula for mental disorders.  38 C.F.R. § 4.130, DC 
9411.  The criteria for the next higher rating, 70 percent, 
are occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent rating is warranted 
for total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closest relatives, own occupation, or own name.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score from 41 to 50 represents serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 represents moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Carpenter v. Brown, 8 
Vet. App. 240, 242- 244 (1995).

The veteran's employment history, educational and vocational 
attainment, as well as his particular disability, are to be 
considered in making a determination on unemployability.  38 
C.F.R. §§ 3.340, 3.341.  The term unemployability, as used in 
VA regulations governing total disability ratings, is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGC 75-91, 57 Fed. Reg. 
2317 (1992).

The Board notes that 38 U.S.C.A. § 5110(a), (b)(2) provide 
that the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later, and unless specifically provided on 
basis of facts found.  See 38 C.F.R. §§ 3.400, 3.400(o)(1), 
(2).  In general, in a claim for increase where the increase 
does not precede the date of claim, the effective date is 
governed by the later of the date that it is shown that the 
requirements for an increased evaluation are met or the date 
the claim for an increased evaluation is received.  See, 
Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1993) and VAOPGCPREC 12-98.  
A rating increase in an active appeal based upon an 
interpretation of existing regulation may be applied 
retroactively.  See for example VAOPGCPRECS 9-94 and 12-94. 

Analysis

In June 2002, the veteran submitted an application to reopen 
a previously denied claim for service connection for PTSD.  
By a rating decision dated in December 2003, the RO reopened 
the veteran's claim and granted service connection for PTSD.  
A claim for TDIU was received from the veteran on April 19, 
2004. PTSD was rated as 30 percent disabling prior to April 
19, 2004, when the rating was increased to 100 percent.  In 
its rating decision, the RO reasoned that although the 
veteran did not fully meet the requirements for a 100 percent 
evaluation for PTSD, his symptoms warranted an increase to a 
70 percent rating.  The RO noted that the veteran was unable 
to establish gainful employment.  Therefore, the 100 percent 
rating is based on the date entitlement arose, April 19, 
2004, the date which the veteran reported as his last date of 
work, which is later than the date of receipt of claim in 
June 2002.  Thus the question presented is whether the 
criteria for a 100 percent scheduler rating for PTSD, were 
met prior to April 19, 2004.  

The evidence of record shows that prior to April 2004, the 
veteran was married twice, with the first marriage lasting 
eight years.  In December 2003, he was living with his wife 
and daughters.  He endorsed intrusive memories, sleep 
problems, flashbacks, irritability at work and with his wife, 
startle reaction, poor concentration, avoidance, 
hypervigelance, past suicidal ideation, low mood, loss of 
interest in painting at times, low energy and low mood sleep 
problems.  He described himself as a partial hermit and 
reported little social interaction.  

At the December 2003 VA examination for PTSD, the examiner 
observed the veteran was unshaven but not malodorous.  He was 
oriented as to time, place and situation.  Speech was normal 
and affect was full of range.  Short term and long term 
memory were intact.  The examiner found that he was not 
psychotic, suicidal or homicidal.  He was capable of handling 
his own nutrition and hygiene needs.  The examiner diagnosed 
PTSD, major depressive disorder and marijuana abuse.  

In November 2002, the veteran's GAF score was assessed at 52.  
An April 2002 
clinical note shows a GAF score of 40, and in December 2003 
it was assessed as 60.  These scores for the most part, 
reflect moderate symptoms with moderate difficulty in social, 
occupational, or school functioning.

The evidence of record supports the veteran's contention that 
he had difficulty maintaining steady employment prior to 
April 2004.  It shows that he reported at various times 
during this period, that he was self-employed as an artist, 
taught art classes at the university, stayed at home and 
cared for his daughters while engaging in odd jobs as well as 
part-time employment, he had contract jobs as a painter, was 
a handy man and worked in a ranch. Although in April 2004 the 
veteran reported that he was last gainfully employed as an 
art teacher in December 2003, he also stated that he had last 
worked in April 2004, as a self-employed artist, working 35 
hours a week.  Thus, he was still capable to work a full time 
paid position.

The evidence shows that prior to April 19, 2004, the veteran 
did not have occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances.  Moreover, 
he was not totally occupationally and socially impaired due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance and minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
Therefore, he did not meet the criteria for a schedular 
rating of 70 or 100 percent for PTSD prior to April 19, 2004.  

By contrast, in 2004 the veteran's GAF scores were assessed 
as being between 30 and 50, representing a serious 
disability, to include serious impairment in occupational and 
social functioning.  Additionally, he reported that he would 
socially withdraw and avoided crowds and people.  He lived in 
a mobile home and was socially isolated and alienated.  
January 2004 records show that he had significant thought 
disorganization, insomnia and variable moods.  In July 2004, 
a clinician observed that the veteran had increased paranoia, 
as well as increased disassociative thinking and auditory 
hallucinations.  It was noted that the veteran had limited 
insight, anxious affect and depressed mood.  Thus the 
veteran's PTSD symptomatology had increased in severity.  
Moreover, after April 19, 2004, the veteran reported that he 
was no longer working.

As discussed above, the veteran's PTSD did not meet the 
criteria for a rating of 70 percent or higher, prior to April 
19, 2004.  For this reason, the Board finds that the 100 
percent rating is based on the date entitlement arose, April 
19, 2004, based on meeting the criteria for a 70 percent 
rating and an inability to retain gainful employment due to 
PTSD.  As the preponderance of the evidence is against the 
claim for an earlier effective date, the benefit- of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).								                                               

ORDER

An effective date earlier than April 19, 2004, for the 100 
percent rating for post-traumatic stress disorder is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


